Case 5:17-cr-00043-RBD-PRL Document 46 Filed 04/15/20 Page 1 of 2 PageID 160



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

UNITED STATES OF AMERICA

v                                                              CASE NO: 5:17-cr-43-Oc-37PRL

ANTONIO ACOSTA, JR.
___________________________________/

                                             ORDER
       Petitioner filed a pro se motion requesting discovery, sentencing transcripts, and sentencing

memorandum in the underlying criminal case. (Doc. 40). By Order dated March 11, 2020, the

Court advised Petitioner that he would need to obtain discovery documents from counsel and the

sentencing transcript from the court reporter. (Doc. 41). As for the requested “sentencing

memorandum,” which the Court assumed was a request for the sealed Final Presentence

Investigation Report (“PSR”) (Doc. 35), the Court directed the United States to advise whether it

had any objection to its disclosure.

        The United States filed a response in opposition to disclosure arguing that sensitivity

concerns in Federal Rule of Criminal Procedure 32, militate against disclosure to a defendant post-

sentencing, without that defendant consulting with his or her lawyer and obtaining the PSR directly

from the lawyer. (Doc. 42). However, the government further advised that it believes Petitioner is

trying to determine what was said on the record about his cooperation during the sentencing

hearing, and precisely what the final advisory guidelines range was prior to imposition of the 120-

month term of imprisonment. In efforts to alleviate the need for Petitioner to obtain the final PSR

and sentencing transcript, the government informed Petitioner of his final guidelines range and

advised that the government intends to engage in a final evaluation of Petitioner’s cooperation and
Case 5:17-cr-00043-RBD-PRL Document 46 Filed 04/15/20 Page 2 of 2 PageID 161



recommend to supervisors within the United States Attorney’s Office that the government reward

Petitioner with Rule 35(b) motion based on his cooperation.

       In the meantime, Petitioner filed a motion to compel the Office of the Federal Public

Defender to provide him with a copy of his case file. (Doc. 43). Ms. Bird (with the Office of the

Federal Public Defender) filed a response advising that Petitioner’s file was mailed to him on April

10, 2020, excluding the PSR and the hearing transcript (which has not been transcribed, but for

which the AFPD may have a digital file). (Doc. 45). According to Ms. Bird, she will provide

Petitioner with a copy of his PSR and the digital media after she has a consultation with Petitioner

and his counselor.

       Given the responses by the United States and Ms. Bird, it appears that Plaintiff has (or will)

receive all documents he requested in his motions that are available. Accordingly, his motions

(Docs. 40 & 43) are terminated as moot.

       IT IS SO ORDERED in Ocala, Florida, on April 15, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                                 2
